DETAILED ACTION
This action is in response to communication filed on 3/1/2021.
 	Claims 23, 25-28, 31-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3/1/2021 have been fully considered but they are not persuasive. 
In the communication filed, applicant argues in substance that:
Lyman does not teach the limitation “transmit one of the application sets including a control application to the communications apparatus, in response to receiving identification information from the communications apparatus, the identification information corresponding to one of the states and obtained from a sensor selected by the processor from among sensors of the communications apparatus, the one of the application sets corresponding to the identification information of the state received from the communications apparatus” because Lyman does not explain the details of “the mobile application configuration” and there is no indication that “the mobile application configuration” is an application, and the “mobile application configuration” includes a control application, and Lyman fails to disclose that the current location of the mobile device 115 is “obtain from a sensor selected by the processor from among sensors of the communication apparatus” disclose  as cited in remarks, pg. 9-10.
In response to argument [a], Examiners respectfully disagrees.
Applicant invention discloses techniques for preselecting according to work needs, functions and applications permitted for use and functions and applications prohibited from use, and reflects the selections on terminals whereby, terminal functions and applications are managed.  For example, a function that is problematic in terms of management such as an external storage device is prevented from use, an old, problem-laden application is prevented from use while only the latest application version is permitted for use, and by reflecting management-side information literacy on a user terminal, dependency on the information literacy of the user of the terminal for work can be reduced.
Regarding to the claims, the specification does not provide a clear and concise definition of a “control application”.  The specification gives an example of a functional of the control application which the examiner interprets as a state that determines a function of the application. 
[0078]…state determining process is a function of determining from information indicating the state of the communications apparatus 102, whether the communications apparatus 102 has entered a predetermined state, and transmitting to the information processing apparatus 101, identification information of the predetermined state, when the predetermined state is entered. An application realizing such functions is assumed to be a control application. The control application, for example, realizes a function of controlling the communications apparatus 102 and determining based on sensing results of the sensor 710, whether the communications apparatus 102 has entered a predetermined state. The control application realizes a function of transmitting to the information processing apparatus 101, the identification information of the predetermined state, when the predetermined state is entered.  

In other words, the claim is interpreted in light of the specification by the examiner as requiring an application to perform a function based an input of a senor.  Lyman this interpretation by disclosing a method 800 of enabling contextual in-store experience modification on a mobile device in FIG. 8 by utilizing geofenced locations as the input of the senor such as a GPS sensor to perform a function.  For example, if the networked system 402 determines (at operation 830) that the mobile device 115 is located within an electronics retail store, the mobile application function request can be processed in light of this information. In this example, if the mobile application function request includes a product identifier, the networked system 402 can interpret the function request as a price comparison request, and process it accordingly.
	Furthermore, the specification does not further define the “sensor selection” process but merely claiming selecting from a plurality of sensors.  Therefore, Lyman broadly reads on the broad limitation by disclosing numerous sensors such as  GSP, QR scanner, touch panel sensor and microphone sensors and selecting the GSP a the input for geofence location input.  Therefore, Lyman teaches the claim limitation.

Chu does not teach the limitation “a state determining process program executed by the communications apparatus and realizing a state determining in which the communication apparatus determines from information identifying a state of the communications apparatus, whether the communications apparatus has entered the predetermined state and transmits the identification information of the predetermined state to the information processing apparatus in response to the communications apparatus entering the predetermined state” because there is no indication that the application includes a state determining process program executed by the communication apparatus and realizing a state determining process  as cited in remarks, pg. 10-11.
In response to argument [b], Examiners respectfully disagrees.
The broad claim merely requires state determining process program being executed and a realizing state determining process to identify a state of the communication apparatus and transmit that state information to the information processing apparatus.  Chu teaches this limitation by disclosing techniques for enforcing location based restrictions of software installations on a computer system.  Specifically, Chu discloses the OS installation tool monitors user activity and determines at step 404 whether an application installation is initiated.  This is interpreted as the state determining process program.  Furthermore, the realizing state determining process is disclosed by Chu at step 416, to the approval/permission list and the pre-configured security policy to determine if installation of the software is permitted at that location of the computer system.  This process is performed by the computing device 100.  Therefore, Chu teaches the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25-28, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2006/0031830) in view of Miyaji et al. (US 2005/012556) in view of Lyman et al. (US 2014/0066101).

Regarding claim 23, Chu discloses an information processing apparatus configured to communicate with a communications apparatus, the information processing apparatus comprising: 
memory configured to store therein one or more application sets associated with identification information of one or more stat, respectively; ((see Chu; [0044]; The location device (hereinafter GPS receiver) detects and stores the present geographic location (GPS coordinates) of the computer system in the location register as indicated at block 402); and 
wherein each of the one or more application sets stored in the memory includes: 
(a) a control application that includes: 
a state determining process program executed by the communications apparatus and realizing a state determining in which the communication apparatus determines from information identifying a state of the communications apparatus, whether the communications apparatus has entered the predetermined state and transmits the identification information of the predetermined state to the information processing apparatus in response to the communications apparatus entering the predetermined state (see Chu; [0045-0046]; The current location is then compared, at step 416, to the approval/permission list and the pre-configured security policy to determine if installation of the software is permitted at that location of the computer system.  This process is performed by the computing device 100).
However, the prior art do not explicitly disclose the following:
operation control data used by the state determining process program for the determination.
Miyaji in the field of the same endeavor discloses technique to provide a network application system capable of reducing the communication time and communication cost, and of applying to a network application that requires a real-time response and high-speed response.  In particular, Miyaji teaches the following:
operation control data used by the state determining process program for the determination (see Miyaji; [0042]; the application is transmitted to both the single communication devices 2 and 7; it may be possible to transmit the application to either the single communication device 2 or 7 or another single communication device. Further, when a common application is preinstalled on each communication device, it may be possible to transmit content allowing the processing in the application).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Miyaji in order to incorporate technique to provide a network application system capable of reducing the communication time and communication cost, and of applying to a network application that requires a real-time response and high-speed response.  One would have been motivated because as a result of sharing the pleasure of participating in the network-playing game, each client is capable of keeping interest in the network application, and thus, the application is capable of maintaining its product life (see Miyaji; [0019-0025]).
However the prior art does not explicitly disclose 
a processor coupled to the memory and configured to transmit one of the application sets including a control application to the communications apparatus, in response to receiving identification information from the communications apparatus, the identification information corresponding to one of the states and obtained from a sensor selected by the processor from among sensors of the communications apparatus, the one of the application sets corresponding to the identification information of the state received from the communications apparatus.
Lyman in the field of the same endeavor discloses techniques for automatically configuring mobile device applications based on location.  In particular, Lyman teaches the following:
a processor coupled to the memory and configured to transmit one of the application sets including a control application to the communications apparatus, in response to receiving identification information from the communications apparatus, the identification information corresponding to one of the states and obtained from a sensor selected by the processor from among sensors of the communications apparatus, the one of the application sets corresponding to the identification information of the state received from the communications apparatus (see Lyman; [0056-0057]; At 830, the method 800 can continue with the networked system 402 determining, based on the location data received from the mobile device 115, whether the mobile device 115 is within a monitored geofence (e.g., within a physical location of interest). If the networked system 402 determines that the mobile device 115 is within a physical location of interest (e.g., a geofence), then the method 800 can continue at 840, with the networked system 402 selecting a mobile application configuration corresponding to the physical location (e.g., geofence). At 850, the method 800 can continue with the networked system 402 transmitting the mobile application configuration to the mobile device 115.  The method 800 can also include operation 860 that includes the networked system 402 receiving a mobile application function request from the mobile device 115. In an example, the method 800 can continue at 870 with the networked system 402 processing the mobile application function request based at least in part on the current location of the mobile device 115. For example, if the networked system 402 determines (at operation 830) that the mobile device 115 is located within an electronics retail store, the mobile application function request can be processed in light of this information. In this example, if the mobile application function request includes a product identifier, the networked system 402 can interpret the function request as a price comparison request, and process it accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Lyman in order to incorporate techniques for automatically configuring mobile device applications based on location.  On would have been motivated because enabling contextual in-store experience modifications on a mobile device allow a mobile device to seamlessly alter the functionality of a mobile application based on location context, among other things (see Lyman; [0018]).

Regarding claim 25, Chu-Miyaji-Lyman discloses the information processing apparatus according to claim 23, 
wherein the memory further stores operation control information of the one or more applications sets, wherein the operation control information is associated with the identification information of the predetermined state (see Chu; [0044]; The location device (hereinafter GPS receiver) detects and stores the present geographic location (GPS coordinates) of the computer system in the location register as indicated at block 402),  and 
the processor transmits to the communications apparatus, in response to receiving the identification information of the predetermined state from the communications apparatus, any one among operation control information of the one or more application sets associated with the identification information of the predetermined state and stored in the memory (see Chu; [0045]; The installation module of the OS examines the application's header for presence of the new security fields at step 408. When present, these security fields (the LRIID or combination of the LRIID and security level) indicate whether there are location restrictions on the installation. If there are no security fields, then the software is installed as a normal installation at step 410. However, if there is a security field, the OS is trigger to initiate a location approval utility at step 412. The location approval utility accesses the location approval server at step 414 for the list of approved locations).  

Regarding claim 26, Chu-Miyaji-Lyman  discloses the information processing apparatus according to claim 23, wherein the operation control information transmitted by the processor includes operation control information describing any one among a first operation preventing selection of and a second operation deleting a portion of the one or more application sets reflected on the communications apparatus, or one or more applications included in an application set among the one or more application sets reflected on the communications apparatus (see Chu; [0034, 0054]; the invention prevents unauthorized installation of software programs/code (or program applications) on computer systems that are not in approved/authorized physical locations (spatial or geographic).  Further, the application's executables are dynamically removed from the OS execution, and the application is not displayed within the list of available applications in the menu of applications/files).  

Regarding claim 27, Chu-Miyaji-Lyman  discloses the information processing apparatus according to claim 23, wherein the operation control information transmitted by the processor includes operation control information describing any one among execution and prompting of execution of one or more applications included in a portion of the one or more application sets reflected on the communications apparatus (see Chu; [0045]; The installation module of the OS examines the application's header for presence of the new security fields at step 408. When present, these security fields (the LRIID or combination of the LRIID and security level) indicate whether there are location restrictions on the installation. If there are no security fields, then the software is installed as a normal installation at step 410. However, if there is a security field, the OS is trigger to initiate a location approval utility at step 412. The location approval utility accesses the location approval server at step 414 for the list of approved locations).  

Regarding claim 28, Chu-Miyaji-Lyman discloses the communications apparatus comprising: 
memory; and 
a processor coupled to the memory and configured to: 
 transmit identification information corresponding to a state and obtained from a sensor selected by the processor from among sensors of the communications apparatus, to an information processing apparatus that stores therein one or more application sets associated with identification information of one or more states, respectively; receive one of the application sets including a control application and corresponding to the identification information of the state from the information processing apparatus, in response to transmitting the identification information of the state to the information processing apparatus  (see Lyman; [0056-0057]; At 830, the method 800 can continue with the networked system 402 determining, based on the location data received from the mobile device 115, whether the mobile device 115 is within a monitored geofence (e.g., within a physical location of interest). If the networked system 402 determines that the mobile device 115 is within a physical location of interest (e.g., a geofence), then the method 800 can continue at 840, with the networked system 402 selecting a mobile application configuration corresponding to the physical location (e.g., geofence). At 850, the method 800 can continue with the networked system 402 transmitting the mobile application configuration to the mobile device 115.  The method 800 can also include operation 860 that includes the networked system 402 receiving a mobile application function request from the mobile device 115. In an example, the method 800 can continue at 870 with the networked system 402 processing the mobile application function request based at least in part on the current location of the mobile device 115. For example, if the networked system 402 determines (at operation 830) that the mobile device 115 is located within an electronics retail store, the mobile application function request can be processed in light of this information. In this example, if the mobile application function request includes a product identifier, the networked system 402 can interpret the function request as a price comparison request, and process it accordingly);
retain and execute the received one or more application sets (see Chu; [0041]; the mobile device 10 continues to store the corresponding application program 125 in step 308), 
wherein each of the one or more application sets received by the processor includes: 
(a) a control application that includes: 
a state determining process program executed by the communications apparatus and realizing a state determining process in which the communication apparatus determines from information identifying a state of the communications apparatus, whether the communications apparatus has entered the predetermined state and transmits the identification information of the predetermined state to the information processing apparatus in response to the communications apparatus entering the predetermined state  (see Chu; [0045-0046]; The current location is then compared, at step 416, to the approval/permission list and the pre-configured security policy to determine if installation of the software is permitted at that location of the computer system.  This process is performed by the computing device 100), and 
operation control data used by the state determining process program for the determination (see Miyaji; [0042]; the application is transmitted to both the single communication devices 2 and 7; it may be possible to transmit the application to either the single communication device 2 or 7 or another single communication device. Further, when a common application is preinstalled on each communication device, it may be possible to transmit content allowing the processing in the application), or 
the processor executes the state determining process based on the control application or the operation control data (see Miyaji; [0042]; the application is transmitted to both the single communication devices 2 and 7; it may be possible to transmit the application to either the single communication device 2 or 7 or another single communication device. Further, when a common application is preinstalled on each communication device, it may be possible to transmit content allowing the processing in the application).  

Regarding claim 31, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, wherein the information identifying the state of the communications apparatus is information obtained from an operation selected by the processor from among user operations for the communications apparatus (see Chu; [0046]; the current location is then compared, at step 416, to the approval/permission list and the pre-configured security policy to determine if installation of the software is permitted at that location of the computer system).  

Regarding claim 32, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, wherein the information identifying the state of the communications apparatus is information selected by the processor, from among information at the outside of the information processing apparatus and the communications apparatus (see Chu; [0035]; server 303 comprises a table in which the list of location-restricted software for a corresponding computer system is stored for download on to the computer system 100, whenever the computer system connects to the Internet from outside of a secure environment. The table may be created and periodically updated by the owner of the computer system, who wishes to monitor/control/restrict installation of applications on the computer system outside of a controlled environment).  

Regarding claim 33, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, wherein the processor notifies a user of any one among transmission of the identification information of the predetermined state and reception of the one or more application sets (see Chu; [0052]; when the current location is not approved, the OS may provide one or more of the following response: (1) notifying the user of potential violation).  

Regarding claim 34, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, wherein the processor deletes the one or more application sets reflected on the communications apparatus and associated with the predetermined state, when the predetermined state is exited (see Chu; [0034, 0054]; the invention prevents unauthorized installation of software programs/code (or program applications) on computer systems that are not in approved/authorized physical locations (spatial or geographic).  Further, the application's executables are dynamically removed from the OS execution, and the application is not displayed within the list of available applications in the menu of applications/files).  

Regarding claim 35, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, wherein the processor: 
receives operation control information of an application from the information processing apparatus, in response to transmitting the identification information of the predetermined state to the information processing apparatus (see Chu; [0045]; the OS installation tool monitors user activity and determines at step 404 whether an application installation is initiated. Initiating may be an automatic trigger when the medium (disk, etc.) on which the application is distributed is inserted in to the computer system); and 
controls operation of the application based on the received operation control information (see Chu; [0054]; One method requires only the execution of the location approval utility portion of the installation process. Once the location receives approval, the previously installed version of the application is made functionally and visually available to the user).  

Regarding claim 36, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, 
wherein the operation control information received by the processor includes operation control information describing any one among a first operation preventing selection of and a second operation deleting a portion of the one or more application sets reflected on the communications apparatus, or one or more applications included in an application set among the one or more application sets reflected on the communications apparatus and the processor determines a non-selectable application set based on the operation control information and presents the non-selectable application to a user via the communications apparatus (see Chu; [0034, 0054]; the invention prevents unauthorized installation of software programs/code (or program applications) on computer systems that are not in approved/authorized physical locations (spatial or geographic).  Further, the application's executables are dynamically removed from the OS execution, and the application is not displayed within the list of available applications in the menu of applications/files).  

Regarding claim 37, Chu-Miyaji-Lyman discloses the communications apparatus according to claim 28, 
wherein the operation control information received by the processor includes operation control information describing any one among execution and prompting of execution of one or more applications included in a portion of the one or more application sets reflected on the communications apparatus, and the processor determines based on the operation control information, an application that among one or more applications included in the one or more application sets reflected on the communications apparatus, is to be executed or execution thereof is to be prompted, and performs an operation of executing or prompting execution of the application on the communications apparatus (see Chu; [0054]; One method requires only the execution of the location approval utility portion of the installation process. Once the location receives approval, the previously installed version of the application is made functionally and visually available to the user).  

Regarding claim 38, Chu-Miyaji-Lyman discloses an information processing method comprising: 
managing and executing based on a request from a user, the received one or more application sets by the communications apparatus that receives the one or more application sets from the information processing apparatus in response to transmitting the identification information of the predetermined state (see Chu; [0045]; the user may select the executable file (e.g., run.exe, or setup-exe) to initiate installation), wherein each of the one or more application sets stored in the memory includes: 
(a) a control application that includes: 
a state determining process program executed by the communications apparatus and realizing a state determining process in which the communications apparatus determines  from information identifying a state of the communications apparatus, whether the communication apparatus has entered the predetermined state and transmits the identification information of the predetermined state to the information processing apparatus in response to the communications apparatus entering the predetermined state (see Chu; [0045-0046]; The current location is then compared, at step 416, to the approval/permission list and the pre-configured security policy to determine if installation of the software is permitted at that location of the computer system.  This process is performed by the computing device 100), and 
operation control data used by the state determining process program for the determination (see Miyaji; [0042]; the application is transmitted to both the single communication devices 2 and 7; it may be possible to transmit the application to either the single communication device 2 or 7 or another single communication device. Further, when a common application is preinstalled on each communication device, it may be possible to transmit content allowing the processing in the application).
However, the prior art does not explicitly disclose the following:  
transmitting to a communications apparatus by an information processing apparatus that has a memory storing therein one or more application sets associated with identification information of one or more states, respectively, and in response to receiving from the communications apparatus, identification information corresponding to one of the states and obtained from a sensor selected by the communications apparatus from among sensors of the communications apparatus, one of the application sets including a control application and corresponding to the identification information of the state received from the communications apparatus
Lyman in the field of the same endeavor discloses techniques for automatically configuring mobile device applications based on location.  In particular, Lyman teaches the following:
transmitting to a communications apparatus by an information processing apparatus that has a memory storing therein one or more application sets associated with identification information of one or more states, respectively, and in response to receiving from the communications apparatus, identification information corresponding to one of the states and obtained from a sensor selected by the communications apparatus from among sensors of the communications apparatus, one of the application sets including a control application and corresponding to the identification information of the state received from the communications apparatus (see Lyman; [0056-0057]; At 830, the method 800 can continue with the networked system 402 determining, based on the location data received from the mobile device 115, whether the mobile device 115 is within a monitored geofence (e.g., within a physical location of interest). If the networked system 402 determines that the mobile device 115 is within a physical location of interest (e.g., a geofence), then the method 800 can continue at 840, with the networked system 402 selecting a mobile application configuration corresponding to the physical location (e.g., geofence). At 850, the method 800 can continue with the networked system 402 transmitting the mobile application configuration to the mobile device 115.  The method 800 can also include operation 860 that includes the networked system 402 receiving a mobile application function request from the mobile device 115. In an example, the method 800 can continue at 870 with the networked system 402 processing the mobile application function request based at least in part on the current location of the mobile device 115. For example, if the networked system 402 determines (at operation 830) that the mobile device 115 is located within an electronics retail store, the mobile application function request can be processed in light of this information. In this example, if the mobile application function request includes a product identifier, the networked system 402 can interpret the function request as a price comparison request, and process it accordingly).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Lyman in order to incorporate techniques for automatically configuring mobile device applications based on location.  On would have been motivated because enabling contextual in-store experience modifications on a mobile device allow a mobile device to seamlessly alter the functionality of a mobile application based on location context, among other things (see Lyman; [0018]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For the reason above, claims 23, 25-28, 31-38 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456